Citation Nr: 1532493	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of right foot injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereafter Agency of Original Jurisdiction (AOJ)).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the Veteran filed a new claim for service connection in June 2015 for various conditions which are not the subject of this appeal, and also for an increased rating of his service-connected right foot injury (currently on appeal).  He filed a TDIU which appeared grounded solely upon his service-connected right foot injury.  Consequently, the issue of entitlement to a TDIU has been raised and the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim.  The Board has listed the TDIU issue as a separate claim on the title page for procedural purposes only.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dating from June 1999 to December 2012, which were considered in the December 2012 statement of the case, they are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran seeks a higher disability rating for his service-connected right foot injury.  Historically, the Veteran's right foot was seriously injured in service when a 1,500 pound torpedo-skid was dropped on his right foot and fractured all of the toes of that foot, including an open fracture of the great toe.  During the course of this appeal, the Veteran underwent VA examination in January 2010 to assess the nature and severity of his right foot condition, during which the Veteran reported that his right foot is always swollen and infected and that the toenail grows, dies, and falls off.  Examination revealed right foot symptoms of pain while standing, walking, and at rest; painful motion; tenderness; weakness; toenail abnormality of the great toe; and abnormal gait.  However, there were no right foot findings of clawfoot (although the second toe was noted as a hammertoe), hallux valgus or rigidus, flat foot, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy, or other foot deformity.  The functional effects of the Veteran's right foot condition were generally characterized as mild to moderate.

Subsequently, the Veteran submitted evidence indicating that his service-connected right foot injury may have worsened.  In January 2011, the Veteran sought private treatment for his right foot, complaining of swelling, soreness, and pain of the right first through fourth toes.  Such pain was described as aching and shooting, and the severity of his condition was noted, somewhat confusingly, as both moderate and severe.  Examination revealed moderate pain on palpation of the dorsal aspect of the metatarsal phalangeal joint and severe pain on palpation of the proximal interphalangeal joint of the right foot.  A contemporaneous x-ray also revealed osteoarthritis of the right foot.  Based upon the foregoing, the Veteran was assessed in January 2011with hallux limitus - functional right, osteoarthritis, enthesopathy, exostosis toe right foot, and painful onychomycosis by clinical appearance right foot.  Moreover, VA treatment records dating from November 2011 show complaints of and treatment for right foot pain, including a steroid injection that month, and a December 2012 VA treatment record reflects the Veteran's complaint of increasing right foot pain in the preceding months.

The Board finds that the medical evidence received after the January 2010 VA examination shows possible worsening of the Veteran's right foot injury, in addition to multiple diagnoses of the right foot.  In light of such evidence, the Board finds that a remand is required to determine the Veteran's current level of impairment with regard to such service-connected right foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, an opinion is needed to determine whether the additional diagnoses attributed to the Veteran's right foot (noted above) are further manifestations of his service-connected right foot injury.

With respect to the Veteran's TDIU claim, on remand, the AOJ should provide the Veteran with VCAA notice regarding the information and evidence necessary to substantiate a TDIU, ask him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and allow him an opportunity to identify any outstanding treatment records referable to such claim.  Furthermore, an opinion addressing the functional effects of his service-connected right foot disability should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, the record contains two VA Disabled Veterans Applications for Vocational Rehabilitation, filed in March 1989 and December 1989; however no vocational rehabilitation records are included in the Veteran's claims file.  As such, on remand, any existing VA vocational rehabilitation file should be obtained for consideration in the Veteran's appeal.

Finally, while on remand, the AOJ should also obtain all VA treatment records from December 2012 to the present, as those records are not of record and are likely to include evidence relevant to this appeal.  The Board notes that some later VA treatment records have been associated with the Veteran's claims file; however, these records appear to have been limited to treatment for specific conditions other than his right foot.
Accordingly, the case is REMANDED for the following action:

1.  Provide proper VCAA notice to the Veteran regarding the evidence and information necessary to substantiate his TDIU claim and provided an opportunity to identify any outstanding treatment records referable to such claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain the Veteran's VA vocational rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain all outstanding VA treatment records for the Veteran, dated from December 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for appropriate VA examination for the purpose of determining the nature and severity of his service-connected right foot injury.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder (paper and electronic), to include a copy of this REMAND must be provided to the examiner for review.

Following examination and review of the claims folder, the examiner(s) is requested to provide the following findings:

   (a) identify all current disorders of the right foot, including consideration of hallux limitus - functional right, osteoarthritis, enthesopathy, exostosis toe right foot, and onychomycosis; 
   
   (b) clearly identify which current disorders of the right foot have been caused by, or aggravated beyond the normal progress of the disorder, by the in-service right foot injury; 

   (c) describe all current manifestations of the Veteran's right foot injury; 

   (d) indicate whether any residuals of the Veteran's right foot injury are moderate, moderately severe, or severe; and

   (e) address the functional impairment in the employment setting, if any, caused solely by the Veteran's service-connected right foot disability.

A fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  Additionally, the examination should be predicated on a review of the entire physical and electronic claims file and the examination report should reflect that review.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

